Citation Nr: 0626305	
Decision Date: 08/24/06    Archive Date: 09/01/06

DOCKET NO.  04-05 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1987 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDING OF FACT

There is no competent medical evidence that establishes a 
nexus between the veteran's bilateral knee disorder and 
active service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  The VA notice and 
duty to assist letter dated in July 2002, prior to the 
initial AOJ decision, satisfied VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the appellant of what evidence was needed to establish 
service connection for bilateral knee disorder, of what VA 
would do or had done, what evidence she should provide, 
informed the appellant that it was her responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support her claim, and asked her to provide any 
information in her possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
was granted on appeal.  Since service connection is being 
denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and her representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and no further assistance to the 
veteran in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A. 

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide this appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
who served for ninety days or more during a period of war (or 
during peacetime service after December 31, 1946) develops 
certain chronic diseases, such as arthritis, to a degree of 
10 percent or more within one year from separation from 
service, such disease may be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).  

The veteran claims that she has a bilateral knee disorder 
that was incurred in military service.  

In support, the Board notes that, at an August 2004 hearing, 
the veteran stated that a private physician treated her for 
her knee disorder.  Further, in a February 2004 VA Form 9, 
the veteran claimed that the same private physician diagnosed 
her bilateral knee disorder as arthritis and gave her the 
medication, Vioxx.  A review of the records from this 
physician shows that, contrary to the veteran's statements, 
the records did not contain any diagnosis for a knee disorder 
or show prescriptions for Vioxx.

Service medical records show that the veteran had complained 
of, and was treated for her injuries to her knees during 
active service.  Specifically, the veteran suffered a left 
knee injury in November 1988 and a right knee injury in March 
1992.  However, there was no diagnosis of chronic conditions 
shown in service due to her knee injuries, as her separation 
examination report only documented complaints of occasional 
swelling and pain of the left knee, but clinical finds were 
normal.  

Post-service medical evidence includes VA medical records and 
two VA examinations.  VA medical records from October 2003 to 
March 2004 only show treatment for infertility and other 
gynecologic disorders.  They do not contain any treatment or 
diagnosis of a disorder of the veteran's knees.  The April 
2004 VA joint examiner reviewed the claims file and found 
that X-rays of the knees were normal with no significant 
degenerative changes, masses, or lesions present.  That 
examiner diagnosed the veteran with bilateral patellofemoral 
syndrome.  In May 2004, a different VA joint examiner 
reviewed the April examination report and performed another 
examination.  The May 2004 examiner noted that patellofemoral 
syndrome is typically not caused by minor injuries such as 
those incurred during the veteran's military service.  After 
an assessment of the veteran's physical examination, X-ray, 
and diagnosis, the examiner opined that "it is extremely 
unlikely that the patient's condition is related to injuries 
sustained while in the military."  

Further, the veteran has never been diagnosed with arthritis 
for the claimed joints, thus, service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 (2005) 
is not warranted.  In the absence of competent medical 
evidence linking the veteran's bilateral knee disorder to 
service, the veteran's claim must be denied.  

Finally, the appellant and her representative may believe 
that there is a causal relationship between the veteran's 
service and the claimed disorder.  However, the Board notes 
that there is no indication that they possess the requisite 
knowledge, skill, experience, training, or education to 
qualify as medical experts for their statements to be 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay persons are not considered competent to 
offer medical opinions regarding causation or diagnosis.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Service connection for bilateral knee disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


